Title: From George Washington to Tadeusz Andrzej Bonawentura Kosciuszko, 3 October 1783
From: Washington, George
To: Kosciuszko, Tadeusz Andrzej Bonawentura


                        
                            Sir
                            Rocky hill 3 October 1783
                        
                        Your Letter of the 26th September was lately handed to me and agreably to your Request I have written to the
                            President of Congress a Letter of which the inclosed is Copy. I heartily wish your application to
                            meet with Success—being with great esteem Sir Your most Obedient Servant.

                    